Matter of Turner v Municipal Code Violations Bur. of City of Rochester (2018 NY Slip Op 06350)





Matter of Turner v Municipal Code Violations Bur. of City of Rochester


2018 NY Slip Op 06350


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


903 CA 18-00237

[*1]IN THE MATTER OF THOMAS C. TURNER AND KINGSLEY STANARD, PETITIONERS-PLAINTIFFS-APPELLANTS,
vMUNICIPAL CODE VIOLATIONS BUREAU OF CITY OF ROCHESTER AND CITY OF ROCHESTER, RESPONDENTS-DEFENDANTS-RESPONDENTS. 


SANTIAGO BURGER LLP, PITTSFORD (MICHAEL A. BURGER OF COUNSEL), FOR PETITIONERS-PLAINTIFFS-APPELLANTS. 
TIMOTHY R. CURTIN, CORPORATION COUNSEL, ROCHESTER (MAUREEN K. GILROY OF COUNSEL), FOR RESPONDENTS-DEFENDANTS-RESPONDENTS. 

	Appeal from a judgment (denominated order and judgment) of the Supreme Court, Monroe County (Evelyn Frazee, J.), entered July 28, 2017 in a CPLR article 78 proceeding and declaratory judgment action. The judgment declared that sections 202 and 307.1 of the Property Maintenance Code of New York State are not unconstitutional and that the determination of respondents-defendants that petitioner-plaintiff Thomas C. Turner violated said Code has a rational basis and is not arbitrary or capricious. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court